Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com October 8, 2010 To the Board of Directors of SupportSave Solutions, Inc. Studio City, CA Consent of Independent Registered Public Accounting Firm Silberstein Ungar, PLLC, hereby consents to the use in the Form 10-K, Annual Report Pursuant to Section 13 or 15(d) of the Securities Act of 1934, filed by SupportSave Solutions, Inc. of our report dated September 29, 2010, relating to the consolidated financial statements of SupportSave Solutions, Inc., a Nevada Corporation, for the years ending May 31, 2010 and 2009. Sincerely, /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC
